 

AMENDMENT FOR PENSION PROTECTION ACT AND HEART ACT

 

 

ARTICLE I

PREAMBLE

 

1.1   Effective date of Amendment. The Employer adopts this Amendment to the
Plan to reflect recent law changes. This Amendment is effective as indicated
below for the respective provisions.

 

1.2   Superseding of inconsistent provisions. This Amendment supersedes the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this Amendment.

 

1.3   Employer's election. The Employer adopts all the default provisions of
this Amendment except as otherwise elected in Article II.

 

1.4   Construction. Except as otherwise provided in this Amendment, any
reference to "Section" in this Amendment refers only to sections within this
Amendment, and is not a reference to the Plan. The Article and Section numbering
in this Amendment is solely for purposes of this Amendment, and does not relate
to any Plan article, section or other numbering designations.

 

1.5   Effect of restatement of Plan. If the Employer restates the Plan, then
this Amendment shall remain in effect after such restatement unless the
provisions in this Amendment are restated or otherwise become obsolete (e.g., if
the Plan is restated onto a plan document which incorporates PPA provisions).

 

ARTICLE II

EMPLOYER ELECTIONS

 

The Employer only needs to complete the questions in Sections 2.2 through 2.7
below in order to override the default provisions set forth below. If the Plan
will use all of the default provisions, then these questions should be skipped.

 

2.1   Default Provisions. Unless the Employer elects otherwise in this Article,
the following defaults will apply:

 

a.   If the Plan has a vesting schedule for nonelective contributions that does
not meet the Pension Protection Act of 2006 (PPA), then the vesting schedule for
any Employer nonelective contributions for Participants who complete an Hour of
Service in a Plan Year beginning after December 31, 2006, will be the schedule
below. Such schedule will apply to all nonelective contributions, even those
made prior to January 1, 2007.

 

If the Plan has a graded vesting schedule (i.e., the vesting schedule includes a
vested percentage that is more than 0% and less than 100%), then the vesting
schedule will be a 6-year graded schedule (20% after 2 years of vesting service
and an additional 20% for each year thereafter).

 

If the Plan has a cliff vesting schedule that requires more than 3 years of
vesting service, then nonelective contributions will be nonforfeitable upon the
completion of 3 years of vesting service.

 

b.     Nonspousal beneficiary rollovers are allowed effective for distributions
made after December 31, 2006.

 

c.     Hardship distributions for expenses of a beneficiary are allowed
effective as of August 17, 2006.

 

d.   The option to permit in-service distributions at age 62 (with respect to
amounts attributable to a money purchase pension plan, target benefit plan, or
any other defined contribution plan that has received a transfer of assets from
a pension plan) is not adopted.

 

e.     Qualified Reservist Distributions are not allowed.

f.    Continued benefit accruals pursuant to the Heroes Earnings Assistance and
Relief Tax Act of 2008 (HEART Act) are not provided.

1

--------------------------------------------------------------------------------



 

 

2.2   Vesting (Article III). The default vesting schedule applies unless a. is
elected below.

 

a.     [ ] In lieu of the above default vesting provisions, the employer elects
the following schedule:

 

1. [ ] 3 year cliff (a Participant's accrued benefit derived from employer
nonelective contributions is

nonforfeitable upon the Participant's completion of three years of vesting
service).

 

2. [ ] 6 year graded schedule (20% after 2 years of vesting service and an
additional 20% for each year

thereafter).

 

3. [ ] Other (must be at least as liberal as 1. or 2. above at each point in
time):

 

Years of vesting service     Nonforfeitable percentage

 

________                            _________%

________                             _________%

________                             _________%

________                             _________%

________                             _________%

________                             _________%

 

The vesting schedule set forth herein only applies to Participants who complete
an Hour of Service in a Plan Year beginning after December 31, 2006, and, unless
b. is elected below, applies to all nonelective contributions subject to a
vesting schedule.

b.    [ ]  The vesting schedule will only apply to nonelective contributions
made in Plan Years beginning after December 31, 2006 (the prior schedule will
apply to nonelective contributions made in prior Plan Years).

 

2.3   Non-spousal rollovers (Article VII). Non-spousal rollovers are allowed
after December 31, 2006 unless a. is elected below (Article VII provides that
such distributions are always allowed after December 31, 2009):

a.     [ ]  Use the following instead of the default (select one):

1.   [ ]      Non-spousal rollovers are not allowed.

2.   [ ]      Non-spousal rollovers are allowed effective ____________ (not
earlier than January 1, 2007 and not later than January 1, 2010).

 

2.4     Hardships (Article VIII). Hardship distributions for expenses of
beneficiaries will be allowed effective as of August 17, 2006, unless elected
below (applies only for 401(k) or profit sharing plans that allow hardship
distributions):

a.     [ ]    Use the following instead of the default (select one):

1.     [ ]  Hardship distributions for beneficiary expenses are not allowed.

2.     [ ]    Hardship distributions for beneficiary expenses are allowed
effective as of ___________(may not be earlier than August 17, 2006).

 

2.5     In-service distributions (Article IX). In-service distributions at age
62 will not be allowed (except as otherwise permitted under the Plan without
regard to this Amendment) unless elected below:

a.     [ ]     In-service distributions will be allowed for Participants at age
62 (generally applies only for money purchase (including target benefit) plans,
but may apply to any other defined contribution plans that have received a
transfer of assets from a pension plan) effective as of the first day of the
2007 Plan Year unless another date is elected below:

1.      [ ] _______________ (may not be earlier than the first day of the 2007
Plan Year).

 

AND, the following limitations apply to in-service distributions:

 

2.   [ ]    The Plan already provides for in-service distributions and the
restrictions set forth in the Plan (e.g.,  minimum amount of distributions or
frequency of distributions) are applicable to in-service distributions at age
62.

2

--------------------------------------------------------------------------------



 

3.   [ ]      N/A. No limitations.

4.   [ ]      The following elections apply to in-service distributions at age
62 (select all that apply):

a.       [ ]   The minimum amount of a distribution is $ (may not exceed
$1,000).

b.       [ ]   No more than distribution(s) may be made to a Participant during
a Plan Year.

c.       [ ]   Distributions may only be made from accounts which are fully
Vested.

d.       [ ]   In-service distributions may be made subject to the following
provisions:

       (must be definitely determinable and not subject to discretion).

 

2.6     Qualified Reservist Distributions (Article X). Qualified Reservist
distributions will not be allowed unless elected below:

a.     [ ]    Qualified Reservist Distributions are allowed effective as
of_____________(may not be earlier than September 12, 2001).

 

2.7     Continued benefit accruals (Article XV). Continued benefit accruals for
the HEART Act (Amendment Section 15.2) will not apply unless elected below:

a.     [ ]      The provisions of Amendment Section 15.2 apply.

 

ARTICLE III

NONELECTIVE CONTRIBUTION VESTING

 

3.1     Applicability. This Article applies to Participants who complete an Hour
of Service in a Plan Year beginning after December 31, 2006, with respect to
accrued benefits derived from employer nonelective contributions made in Plan
Years beginning after December 31, 2006. Unless otherwise elected by the
employer in Amendment Section 2.2 above, this Article also will apply to all
nonelective contributions subject to a vesting schedule, including nonelective
contributions allocated under the Plan terms as of a date in a Plan Year
beginning before January 1, 2007.

 

3.2     Vesting schedule. A Participant's accrued benefit derived from employer
nonelective contributions vests as provided in Amendment Section 2.1.a, or if
applicable, Amendment Section 2.2.

 

ARTICLE IV

PARTICIPANT DISTRIBUTION NOTIFICATION

 

4.1     180-day notification period. For any distribution notice issued in Plan
Years beginning after December 31, 2006, any reference to the 90-day maximum
notice period prior to distribution in applying the notice requirements of Code
§§402(f) (the rollover notice), 411(a)(11) (Participant’s consent to
distribution), and 417 (notice under the joint and survivor annuity rules) will
become 180 days.

 

4.2     Notice of right to defer distribution. For any distribution notice
issued in Plan Years beginning after December 31, 2006, the description of a
Participant’s right, if any, to defer receipt of a distribution also will
describe the consequences of failing to defer receipt of the distribution. For
notices issued before the 90th day after the issuance of Treasury regulations
(unless future Revenue Service guidance otherwise requires), the notice will
include: (i) a description indicating the investment options available under the
Plan (including fees) that will be available if the Participant defers
distribution; and (ii) the portion of the summary plan description that contains
any special rules that might affect materially a Participant’s decision to
defer.

 

ARTICLE V

ROLLOVER OF AFTER-TAX/ROTH AMOUNTS

 

5.1     Direct rollover to qualified plan/403(b) plan. For taxable years
beginning after December 31, 2006, a Participant may elect to transfer employee
(after-tax) or Roth elective deferral contributions by means of a direct
rollover to a qualified plan or to a 403(b) plan that agrees to account
separately for amounts so transferred, including accounting separately for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not includible in gross income.

 

 

3

--------------------------------------------------------------------------------



 

ARTICLE VI

DIVESTMENT OF EMPLOYER SECURITIES

 

6.1     Rule applicable to elective deferrals and employee contributions. For
Plan Years beginning after December 31, 2006, if any portion of the account of a
Participant (including, for purposes of this Article VI, a beneficiary entitled
to exercise the rights of a Participant) attributable to elective deferrals or
employee contributions is invested in publicly-traded Employer securities, the
Participant may elect to direct the Plan to divest any such securities, and to
reinvest an equivalent amount in other investment options which satisfy the
requirements of Section 6.3.

 

6.2     Rule applicable to Employer contributions. If any portion of a
Participant’s account attributable to nonelective or matching contributions is
invested in publicly-traded Employer securities, then a Participant who has
completed at least 3 years of vesting service, or a beneficiary of any deceased
Participant entitled to exercise the right of a Participant, may elect to direct
the Plan to divest any such securities, and to reinvest an equivalent amount in
other investment options which satisfy the requirements of Section 6.3.

a.     Three-year phase-in applicable to Employer contributions. For Employer
securities acquired with nonelective or matching contributions during a Plan
Year beginning before January 1, 2007, the rule described in this Section 6.2
only applies to the percentage of the Employer securities (applied separately
for each class of securities) as follows:

 

                Plan Year                               Percentage

                    2007                                           33

                    2008                                           66

                    2009                                         100

 

b. Exception to phase-in for certain age 55 Participants. The 3-year phase-in
rule of Section 6.2.a does not apply to a Participant who has attained age 55
and who has completed at least 3 years of service before the first Plan Year
beginning after December 31, 2005.

 

6.3     Investment options. For purposes of this Article VI, other investment
options must include not less than 3 investment options, other than Employer
securities, to which the Participant may direct the proceeds of divestment of
Employer securities required by this Article VI, each of which options is
diversified and has materially different risk and return characteristics. The
Plan must provide reasonable divestment and reinvestment opportunities at least
quarterly. Except as provided in regulations, the Plan may not impose
restrictions or conditions on the investment of Employer securities which the
Plan does not impose on the investment of other Plan assets, other than
restrictions or conditions imposed by reason of the application of securities
laws or a condition permitted under IRS Notice 2006-107 or other applicable
guidance.

 

6.4     Exceptions for certain plans. This Article VI does not apply to a
one-participant plan, as defined in Code §401(a)(35)(E)(iv), or to an employee
stock ownership plan (“ESOP”) if: (i) there are no contributions to the ESOP (or
related earnings) attributable to elective deferrals or matching contributions;
and (ii) the ESOP is a separate plan, for purposes of Code §414(l), from any
other defined benefit plan or defined contribution plan maintained by the same
employer or employers.

 

6.5     Treatment as publicly traded Employer securities. Except as provided in
Treasury regulations or in Code §401(a)(35)(F)(ii) (relating to certain
controlled groups), a plan holding Employer securities which are not publicly
traded Employer securities is treated as holding publicly traded Employer
securities if any Employer corporation, or any member of a controlled group of
corporations which includes such Employer corporation (as defined in Code
§401(a)(35)(F)(iii)) has issued a class of stock which is a publicly traded
Employer security.

 

ARTICLE VII

DIRECT ROLLOVER OF NON-SPOUSAL DISTRIBUTION

 

7.1     Non-spouse beneficiary rollover right. For distributions after December
31, 2009, and unless otherwise elected in Section 2.3 of this Amendment, for
distributions after December 31, 2006, a non-spouse beneficiary who is a
“designated beneficiary” under Code §401(a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer (“direct rollover”), may
roll over all or any portion of his or her distribution to an individual
retirement account the beneficiary establishes for purposes of receiving the
distribution. In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.



4

--------------------------------------------------------------------------------



 



 

7.2     Certain requirements not applicable. Although a non-spouse beneficiary
may roll over directly a distribution as provided in Section 7.1, any
distribution made prior to January 1, 2010 is not subject to the direct rollover
requirements of Code §401(a)(31) (including Code §401(a)(31)(B), the notice
requirements of Code §402(f) or the mandatory withholding requirements of Code
§3405(c)). If a non-spouse beneficiary receives a distribution from the Plan,
the distribution is not eligible for a “60-day” rollover.

 

7.3     Trust beneficiary. If the Participant’s named beneficiary is a trust,
the Plan may make a direct rollover to an individual retirement account on
behalf of the trust, provided the trust satisfies the requirements to be a
designated beneficiary within the meaning of Code §401(a)(9)(E).

 

7.4     Required minimum distributions not eligible for rollover. A non-spouse
beneficiary may not roll over an amount which is a required minimum
distribution, as determined under applicable Treasury regulations and other
Revenue Service guidance. If the Participant dies before his or her required
beginning date and the non-spouse beneficiary rolls over to an IRA the maximum
amount eligible for rollover, the beneficiary may elect to use either the 5-year
rule or the life expectancy rule, pursuant to Treas. Reg. §1.401(a)(9)-3,
A-4(c), in determining the required minimum distributions from the IRA that
receives the non-spouse beneficiary’s distribution.

 

ARTICLE VIII

DISTRIBUTION BASED ON BENEFICIARY HARDSHIP

 

8.1     Beneficiary-based distribution. Unless otherwise elected in Amendment
Section 2.4, then effective as of August 17, 2006, a Participant’s hardship
event, for purposes of the Plan’s safe harbor hardship distribution provisions
pursuant to Treas. Reg. §1.401(k)-1(d)(3)(iii)(B), includes an immediate and
heavy financial need of the Participant’s primary beneficiary under the Plan,
that would constitute a hardship event if it occurred with respect to the
Participant’s spouse or dependent as defined under Code §152 (such hardship
events being limited to educational expenses, funeral expenses and certain
medical expenses). For purposes of this Article, a Participant’s “primary
beneficiary under the Plan” is an individual who is named as a beneficiary under
the Plan and has an unconditional right to all or a portion of the Participant’s
account balance under the Plan upon the Participant’s death.

 

ARTICLE IX

IN-SERVICE PENSION DISTRIBUTIONS

 

9.1     Age 62 distributions. If elected in Amendment Section 2.5.b, then
beginning as of the date specified in such Section, if the Plan is a money
purchase pension plan, a target benefit plan, or any other defined contribution
plan that has received a transfer of assets from a pension plan, a Participant
who has attained age 62 and who has not separated from employment may elect to
receive a distribution of his or her vested account balance (or in case of a
transferee plan, of the transferred account balance).

 

ARTICLE X

QUALIFIED RESERVIST DISTRIBUTION

 

10.1   401(k) distribution restrictions. If elected in Amendment Section 2.6,
then effective as of the date specified in such Section, the Plan permits a
Participant to elect a Qualified Reservist Distribution, as defined in this
Article X.

 

10.2   Qualified Reservist Distribution defined. A “Qualified Reservist
Distribution” is any distribution to an individual who is ordered or called to
active duty after September 11, 2001, if: (i) the distribution is from amounts
attributable to elective deferrals in a 401(k) plan; (ii) the individual was (by
reason of being a member of a reserve component, as defined in section 101 of
title 37, United States Code) ordered or called to active duty for a period in
excess of 179 days or for an indefinite period; and (iii) the Plan makes the
distribution during the period beginning on the date of such order or call, and
ending at the close of the active duty period.

 

5

--------------------------------------------------------------------------------



 

ARTICLE XI

OTHER 401(k)/401(m) PLAN PROVISIONS

 

11.1   Gap period income on distributed excess contributions and excess
aggregate contributions. This Section applies to excess contributions (as
defined in Code §401(k)(8)(B)) and excess aggregate contributions (as defined in
Code §401(m)(6)(B)) made with respect to Plan Years beginning after December 31,
2007. The Plan administrator will not calculate and distribute allocable income
for the gap period (i.e., the period after the close of the Plan Year in which
the excess contribution or excess aggregate contribution occurred and prior to
the distribution).

 

11.2   Gap period income on distributed excess deferrals. With respect to 401(k)
plan excess deferrals (as defined in Code §402(g)) made in taxable year 2007,
the Plan administrator must calculate allocable income for the taxable year and
also for the gap period (i.e., the period after the close of the taxable year in
which the excess deferral occurred and prior to the distribution); provided that
the Plan administrator will calculate and distribute the gap period allocable
income only if the Plan administrator in accordance with the Plan terms
otherwise would allocate the gap period allocable income to the Participant’s
account. With respect to 401(k) plan excess deferrals made in taxable years
after 2007, gap period income may not be distributed.

 

11.3   Plan termination distribution availability. For purposes of determining
whether the Employer maintains an alternative defined contribution plan
(described in Treas. Reg. §1.401(k)-1(d)(4)(i)) that would prevent the Employer
from distributing elective deferrals (and other amounts, such as QNECs, that are
subject to the distribution restrictions that apply to elective deferrals) from
a terminating 401(k) plan, an alternative defined contribution plan does not
include an employee stock ownership plan defined in Code §§4975(e)(7) or 409(a),
a simplified employee pension as defined in Code §408(k), a SIMPLE IRA plan as
defined in Code §408(p), a plan or contract that satisfies the requirements of
Code §403(b), or a plan that is described in Code §§457(b) or (f).

 

ARTICLE XII

QUALIFIED OPTIONAL SURVIVOR ANNUITY

 

12.1   Right to Elect Qualified Optional Survivor Annuity. Effective with
respect to Plan Years beginning after December 31, 2007, a participant who
elects to waive the qualified joint and survivor annuity form of benefit, if
offered under the Plan, is entitled to elect the “qualified optional survivor
annuity” at any time during the applicable election period. Furthermore, the
written explanation of the joint and survivor annuity shall explain the terms
and conditions of the “qualified optional survivor annuity.”

 

12.2   Definition of Qualified Optional Survivor Annuity.

 

a.     General. For purposes of this Article, the term “qualified optional
survivor annuity” means an annuity:

 

(1)    For the life of the participant with a survivor annuity for the life of
the spouse which is equal to the “applicable percentage” of the amount of the
annuity which is payable during the joint lives of the Participant and the
spouse, and

 

(2)    Which is the actuarial equivalent of a single annuity for the life of the
participant.

Such term also includes any annuity in a form having the effect of an annuity
described in the preceding sentence.

 

b.     Applicable percentage. For purposes of this Section, the “applicable
percentage” is based on the survivor annuity percentage (i.e., the percentage
which the survivor annuity under the Plan’s qualified joint and survivor annuity
bears to the annuity payable during the joint lives of the participant and the
spouse). If the survivor annuity percentage is less than 75 percent, then the
“applicable percentage” is 75 percent; otherwise, the “applicable percentage” is
50 percent.

 

 

 

 

6

--------------------------------------------------------------------------------



 

ARTICLE XIII

DIRECT ROLLOVER TO ROTH IRA

 

13.1   Roth IRA rollover. For distributions made after December 31, 2007, a
participant may elect to roll over directly an eligible rollover distribution to
a Roth IRA described in Code §408A(b).

 

ARTICLE XIV

QUALIFIED DOMESTIC RELATIONS ORDERS

 

14.1   Permissible QDROs. Effective April 6, 2007, a domestic relations order
that otherwise satisfies the requirements for a qualified domestic relations
order (“QDRO”) will not fail to be a QDRO: (i) solely because the order is
issued after, or revises, another domestic relations order or QDRO; or (ii)
solely because of the time at which the order is issued, including issuance
after the annuity starting date or after the Participant’s death.

 

14.2   Other QDRO requirements apply. A domestic relations order described in
Section 14.1 is subject to the same requirements and protections that apply to
QDROs.

 

ARTICLE XV

HEART ACT PROVISIONS

 

15.1   Death benefits. In the case of a death occurring on or after January 1,
2007, if a Participant dies while performing qualified military service (as
defined in Code § 414(u)), the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.

 

15.2   Benefit accrual. If the Employer elects in Amendment Section 2.7 to apply
this Section 15.2, then for benefit accrual purposes, the Plan treats an
individual who dies or becomes disabled on or after January 1, 2007 (as defined
under the terms of the Plan) while performing qualified military service with
respect to the Employer as if the individual had resumed employment in
accordance with the individual’s reemployment rights under USERRA, on the day
preceding death or disability (as the case may be) and terminated employment on
the actual date of death or disability.

 

a.     Determination of benefits. The Plan will determine the amount of employee
contributions and the amount of elective deferrals of an individual treated as
reemployed under this Section 15.2 for purposes of applying paragraph Code
§414(u)(8)(C) on the basis of the individual’s average actual employee
contributions or elective deferrals for the lesser of: (i) the 12-month period
of service with the Employer immediately prior to qualified military service; or
(ii) if service with the Employer is less than such 12-month period, the actual
length of continuous service with the Employer.

 

15.3   Differential wage payments. For years beginning after December 31, 2008,
(i) an individual receiving a differential wage payment, as defined by Code
§3401(h)(2), is treated as an employee of the employer making the payment, (ii)
the differential wage payment is treated as compensation, and (iii) the Plan is
not treated as failing to meet the requirements of any provision described in
Code §414(u)(1)(C) by reason of any contribution or benefit which is based on
the differential wage payment.

 

15.4   Severance from employment. Notwithstanding Section 15.3(i), for purposes
of Code §401(k)(2)(B)(i)(I), an individual is treated as having been severed
from employment during any period the individual is performing service in the
uniformed services described in Code §3401(h)(2)(A).

 

a.     Suspension of deferrals. If an individual elects to receive a
distribution by reason of severance from employment, death or disability, the
individual may not make an elective deferral or employee contribution during the
6-month period beginning on the date of the distribution.

 

b.     Nondiscrimination requirement. Section 15.3(iii) applies only if all
employees of the Employer performing service in the uniformed services described
in Code §3401(h)(2)(A) are entitled to receive differential wage payments (as
defined in Code §3401(h)(2)) on reasonably equivalent terms and, if eligible to
participate in a retirement plan maintained by the employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code §§410(b)(3), (4), and (5)).



7

--------------------------------------------------------------------------------



 



 

* * * * * * *

This Amendment has been executed this ___________31_____day of
___December______________________ ,___2009______ .

 

Name of Plan: Data I/O Corporation Tax Deferral Retirement Plan

 

Name of Employer: Data I/O Corporation

 

 

By:______________________________________________________

EMPLOYER

 

//s// Joel S. Hatlen

Joel S. Hatlen

Chief Financial Officer

(Principal Financial Officer)

8

--------------------------------------------------------------------------------

